Citation Nr: 0608487	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  97-29 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance by another person or at 
the housebound rate.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and May 2000 rating 
determinations of the No. Little Rock, Arkansas, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony in support of the matters on 
appeal at a hearing held before a local hearing officer in 
September 1998 and at a video conference hearing that was 
chaired by the undersigned Law Judge in December 2002.  
Transcripts of both hearings have been associated with the 
veteran's claims folders.

In an August 2004 decision, the Board found that new and 
material evidence had been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  The Board then remanded the reopened 
service connection claim as well as the veteran's claim for 
special monthly pension. 

At this time, the Board regrettably must remand once again 
the issue of entitlement to special monthly pension based 
upon the need for regular aid and attendance by another 
person or at the housebound rate to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for a right knee disorder.

2.  Any current right knee disorder is unrelated to the 
veteran's period of service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service and a right knee disorder may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  In Dingess/Hartman, the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim, as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision at this time in regards to his claim for 
service connection for a right knee disorder.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA fully complied with its notification duties in regards to 
the veteran's service connection rating claim by means of 
letters issued in November 2004 and May 2005, as well as by 
means of the May 2000 rating determination, the October 2000 
statement of the case, and the various supplemental 
statements of the case issued during the pendency of this 
appeal, to include the most recent one, dated in October 
2005.  Thus, the veteran in this case has received adequate 
VCAA notice.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has had the veteran examined and has secured all 
pertinent medical records.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the issue of service connection for a right knee disorder 
that has yet to be secured.  Thus, the appeal of this 
particular issue is ready to be considered on the merits.


Factual background and legal analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that he was seen with complaints of right knee pain for one 
day after falling down while running in January 1978.  There 
was no swelling of the knee and the veteran appeared to have 
full range of motion.  A diagnosis of right knee strain was 
rendered.  

There were no further complaints or objective findings 
pertaining to the veteran's right knee noted in service.  The 
Board does note that the veteran was seen with complaints of 
left knee pain when a tire rim fell on his left leg in March 
1973.

At the time of the veteran's May 1973 service separation 
examination, normal findings were reported for the lower 
extremities.  In the "notes" section of the examination, 
the veteran reported that he was in good health.  There were 
also no notations of a right knee problem in the summary of 
defects and diagnoses portion of the examination report.

There were also no findings of a right knee problem in the 
years immediately following service.

At the time of a February 1986 VA examination, the veteran 
reported sustaining injuries to his left and right knees when 
he fell on a wheel rim from a deuce and a half truck.  He 
noted that his right knee hurt on occasion.  Physical 
examination of the knees performed at that time was normal 
with the exception of a little crepitus with flexion and 
extension.  Flexion was to 145 degrees while extension was to 
0 degrees.  There was no Drawer sign and the collateral 
ligaments were tight.  There was no patellar crepitus.  X-
rays taken of the knees were normal, with unremarkable soft 
tissues.  The examiner stated that there were no definite 
positive objective findings.

On VA examination in March 1998, the veteran reported a 
history of bilateral knee pain and swelling.  Physical 
examination of the right knee was, however, essentially 
normal, and there was no knee disease found.

In a May 1999 VA treatment record, the veteran was noted to 
have chondromalacia.  In July 2000, he was diagnosed as 
having mild degenerative changes of the knees. 

At his December 2002 hearing, the veteran testified that it 
was his belief that his right knee problems were related to 
his period of service.  He indicated that a rim from an 18 
wheeler hit his right leg and knee.  He noted that he 
continued to have problems with his knees.

In April 2003, the veteran was diagnosed as having bilateral 
patellofemoral syndrome.

In July 2005, the veteran was afforded another VA medical 
examination, as requested by the Board in August 2004.  At 
the time of the examination, the veteran reported that he 
sustained a right knee injury after being struck by a metal 
rim while working on a tire during service, that no surgery 
was required at that time, and that he was discharged back to 
duty.  The veteran also stated that he was subsequently 
diagnosed with patellofemoral syndrome in the late 1990's.  
He also asserted that he had daily right knee pain, that 
painful flare-ups were brought on with walking or standing, 
or when climbing inclines, and that flares were eased with 
rest.  Physical examination revealed that the veteran walked 
with a slight antalgic gait favoring the right knee.  There 
was tenderness to palpation along the joint line medially and 
laterally involving the right knee.  Lachman's test was 
negative.  The lateral ligaments were tight.  Flexion was to 
100 degrees.  The patella revealed slight laxity.  There was 
minimal crepitus noted with compression.  

The examiner indicated that the claims folder was reviewed 
and that it confirmed a history of a right knee strain.  The 
examiner observed that a 1986 VA examination had revealed no 
patellar click or crepitus on examination and that the 
veteran was subsequently diagnosed with patellofemoral 
syndrome in the late 1990's.  X-rays of the right knee 
revealed no gross abnormalities.  Diagnoses of remote right 
knee strain and right knee patellofemoral syndrome were 
rendered.  It was also noted that x-rays showed 
patellofemoral degenerative joint disease.

The examiner stated that it was his opinion, based upon a 
review of the claims file, that it was less likely than not 
that the veteran's present patellofemoral syndrome was 
related to the remote right knee strain that he suffered in 
service.  He noted that the veteran's claims folder was void 
of knee-related complaints following military discharge.  He 
further observed that the 1986 VA examination revealed no 
evidence of patellar crepitus or click, which one would 
expect with patellofemoral syndrome.  

The examiner further noted that patellofemoral syndrome was 
very symptomatic and that, if it was indeed related to the 
remote knee strain, then he would have expected 
clinical/medical evidence following the knee injury, as well 
as shortly following military discharge, which was not found 
in the claims folder.  He further noted that patellofemoral 
syndrome could follow repetitive activities and tended to 
occur as one aged, which could be accounted for by the 
veteran's work history and time-related aging.  He also 
indicated that the degenerative joint disease shown on x-ray 
in this case was also typical with aging.  He again opined 
that he did not believe that the veteran's present right knee 
condition could be attributed to his strain injury in the 
military.

Based on a careful review of all the evidence of record, the 
Board has made the determination that service connection is 
not warranted for a right knee disorder.  Although the 
veteran was seen with complaints of a right knee injury which 
resulted in a diagnosis of a right knee strain in service, 
this episode was acute and transitory in nature, as evidenced 
by no further findings or complaints of a right knee disorder 
in service.  Moreover, at the time of the veteran's March 
1973 service separation examination, normal findings were 
reported for the veteran's lower extremities, with no 
findings of a right knee disorder being noted in the 
diagnoses and defects portion of the examination.  There were 
also no findings of a right knee disorder in the years 
immediately following service.  Furthermore, there were no 
objective medical findings of a right knee disorder at the 
time of the veteran's February 1986 VA examination.  The 
first objective medical finding of a right knee disorder did 
not occur until many years after service.  

While the Board notes the veteran's belief that his current 
right knee disorder is related to his period of service, he, 
as a lay person, is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, the July 2005 
examiner stated that it was his opinion, based upon a review 
of the claims file, that it was less likely than not that the 
veteran's present patellofemoral syndrome was related to the 
remote right knee strain that he suffered in service.  The 
July 2005 VA examiner's opinion was based upon a complete 
review of the claims folder and a thorough examination of the 
veteran.  The medical opinion from the VA examiner is more 
probative than the veteran's beliefs and is given more weight 
based upon the detail provided and the fact that the examiner 
had the claims folder for review prior to rendering his 
opinion.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current right knee disorder is 
not related to his period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for a right knee disorder is denied.  



	(CONTINUED ON NEXT PAGE)


REMAND

With regard to the veteran's claim for special monthly 
pension based on the need for aid and attendance or 
housebound status, the Board notes that the last 
comprehensive VA examination afforded the veteran, as it 
relates to his claim for special monthly pension, was in 
1998.  At that time, there were conflicting opinions as to 
whether it was necessary for the veteran to receive aid and 
attendance.  

The Board further observes that, in a letter recently 
received from a friend of the veteran, it was indicated that 
the friend was helping the veteran with cooking, cleaning, 
bathing and dressing, five days per week.

The pertinent legal criteria provide that, for pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

The pertinent legal criteria provide that, in the case of a 
veteran entitled to pension who does not qualify for 
increased pension based on need of regular aid and 
attendance, an increase in the rate of pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirement for this 
increase in pension are considered met where, in addition to 
having a single permanent disability rated as 100 percent 
under regular schedular evaluation, without resort to 
individual unemployability, the veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is substantially confined as a direct result of his other 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d).

Based upon the conflicting opinions rendered by the VA 
examiners and the recently received evidence, the Board is of 
the opinion that the veteran should be afforded an additional 
VA examination.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following:

1.  The RO/AMC should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for physical or mental health problems.  
After securing any necessary 
authorization or medical releases, the 
RO/AMC should request and associate with 
the veteran's claims files legible copies 
of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO/AMC should obtain all outstanding VA 
records of treatment. 

2.  The RO/AMC should also schedule the 
veteran for a VA medical examination by a 
physician to determine the veteran's 
housebound status or his need for regular 
aid and attendance.  The claims folder 
should be made available to the examiner 
for review.  

In notifying the veteran of the scheduled 
examination, the RO/AMC should advise him 
of the potential consequences, under 
38 C.F.R. § 3.655, of a failure to report 
for a medical examination without good 
cause.  Evidence of this notice should be 
made part of the veteran's claims 
folders.

The examiner should perform all necessary 
tests, and evaluate each of the veteran's 
disabilities, including any involving 
eyesight.  The examiner should describe 
the nature of the veteran's disabilities 
and the effect they have on his ability 
to perform daily functions.  The examiner 
should then answer each of the following 
questions:

(a) Is the veteran able to dress or 
undress himself and keep himself 
ordinarily clean and presentable?

(b) Does the veteran require 
frequent adjustment of any special 
prosthetic or orthopedic appliances 
that cannot be done without aid?

(c) Is the veteran unable to feed 
himself through loss of coordination 
of upper extremities or through 
extreme weakness, or unable to 
attend to the wants of nature?

(d) Does the veteran have 
incapacity, physical or mental, that 
requires care or assistance on a 
regular basis to protect him from 
hazards or dangers incident to his 
daily environment?

(e) Does the veteran have any 
disability that requires that he 
remain in bed?

(f) Is the veteran substantially 
confined to his dwelling and the 
immediate premises, and if so, it is 
reasonably certain that the 
disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

3.  Thereafter, the RO/AMC should review 
the claims folders to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
RO/AMC should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO/AMC should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After completion of all of the above, 
the RO/AMC should review the expanded 
record and determine if the benefit 
sought on appeal can be granted.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate disposition.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO via the AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO/AMC.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


